MEMORANDUM***
Husband and wife James and Shelley Boyce (“the Boyces”) appeal the district court’s order reducing to judgment the Boyces’ unpaid tax assessments. The Boyces claim the district court erroneously applied res judicata (claim preclusion) to a tax court judgment determining the Boyces’ tax liabilities and erroneously determined on summary judgment the amount of tax liability to be reduced to judgment. We affirm for the reasons stated by the district court judges in their thorough and well-reasoned written orders.
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as may be provided by 9th Cir. R. 36-3.